In a proceeding by the executrix of the will offered for probate in which the sole surviving distributees, who might be adversely affected, consented to said probate, the Surrogate of Queens County, in a decree, dated March 12, 1973, denied probate. The proposed executrix makes application, pursuant to CPLR 5704, to review said ex parte determination and to admit the will to probate. Application granted and probate is directed of the said last will and. testament of the decedent. In our opinion, the execution of the will was in compliance with the requirements of the statute (EPTL 3-2.1). Hopkins, Acting P. J., Shapiro, Gulotta, Christ and Brennan, JJ., concur.